IN THE COURT OF CRIMINAL APPEALS
                           OF TEXAS
                                           NO. AP-76,790



                    EX PARTE GERALD LEE McMORRIS, Applicant



                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. A-6120-A IN THE 173RD DISTRICT COURT
                          FROM HENDERSON COUNTY



        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this applications for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced to thirty-five years’ imprisonment. He did not appeal his conviction.

        On February 11, 2004, we denied relief in Applicant’s 01 application.1 We now withdraw

that disposition on our own motion and grant relief. Applicant contends, among other things, that

his counsel allowed him to plead guilty to, and be convicted of, an aggravated robbery when he was


        1
            Writ No. 58,115-01
                                                                                                  2

only charged with the offense of robbery. The record in this case reflects that the Applicant was

charged with robbery, and he pled guilty and judicially confessed to committing robbery, but he was

erroneously told that he was pleading guilty to aggravated robbery and facing the punishment range

for an aggravated robbery. Therefore, based on the record before us, we find Applicant’s plea of

guilty was involuntary.

       Relief is granted. The judgment in Cause No. A-6120-A in the 173rd Judicial District Court

of Henderson County is set aside, and Applicant is remanded to the custody of the sheriff of

Henderson County to answer the charges as set out in the indictment. The trial court shall issue any

necessary bench warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Filed: May 9, 2012

Do not publish